                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JEFFREY H. BRETT,

        Plaintiff,

v.                                                              Case No: 8:18-cv-1131-T-36AEP

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.
                                              /

                                            ORDER

        This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Anthony E. Porcelli on August 1, 2019 (Doc. 18). Magistrate Judge Porcelli

recommends that the decision of the Commissioner be reversed and remanded. All parties were

furnished copies of the Report and Recommendation and were afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

        After careful consideration of the Report and Recommendation of the Magistrate Judge,

and upon this Court’s independent examination of the file, the Court is of the opinion that the

Magistrate Judge’s Report and Recommendation should be adopted, confirmed, and approved in

all respects.

        Accordingly, it is hereby ORDERED and ADJUDGED as follows:

        (1)     The Report and Recommendation of the Magistrate Judge (Doc. 18) is ADOPTED,

                CONFIRMED, and APPROVED in all respects and is made a part of this Order

                for all purposes, including appellate review.

        (2)     The final decision of the Commissioner is REVERSED.              This case is

                REMANDED to the Commissioner for further evaluation and proceedings.
       (3)    The Clerk is directed to terminate any pending motions, enter a judgment in favor

              of Plaintiff, and close this case.

       DONE and ORDERED at Tampa, Florida on August 16, 2019.




Copies furnished to:
Counsel of Record
U.S. Magistrate Judge Anthony E. Porcelli




                                                   2
